NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHN H. DAVIS,
Clocimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respomient-Appellee.
2010-7095
Appeal from the United States Court of Appea1s for
Veterans C1aims in 08-2570, Judge Bruce E. Kas01d.
ON MOTION
ORDER
Up0n consideration of the Secretary’s motion for a 21-
day extension of ti1ne, until August 25, 2010, to file his
brief
IT ls ORDERED THAT:
The motion is granted

DAVIS V. DVA
FoR THE CoURT
 2 4  lsi J an Horbal};
Date
cc: John H. Davis
S
Russe11J. Upton, Esq.
J an H0rba1y
C1erk
ll-S» C0g§FlE%PPEAL8 FOR
TH£ D?RAL C|RCUIT
AUG 24 2010
.lAN HORBALY
CLERK